DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
Claim Status
Claims 1, 21 and 22 are amended. Claims 2, 3, and 12-20 are cancelled. 
Claims 1, 4-11, 21, and 22 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the 112(a) rejection of the claims have been fully considered and are persuasive. Specifically, the argument that one of ordinary skill in the art would understand that the ammonium bases each have a hydroxide counterion as the base is persuasive. The 112(a) rejection of the claims has been withdrawn. 
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks that Cheng does not teach making a formulated catalyst that includes both a zeolite and binder, instead teaching a process for modifying a zeolite structure that would be used prior to formulation into a bound catalyst.
In response, the Examiner notes that the presence of the binder is taught by the primary reference Loveless, and thus does not need to be taught by Cheng to be obvious, as Cheng is merely concerned with modifying the zeolite. Further, the claim merely recites a catalyst formulated with the base “during formulation”. The instant specification explains that “during formulation” means the base can be added to the zeotype, to the binder, or to the mixture of both (pre-grant publication paragraph [0021]). Thus, Cheng does teach adding the base during formulation as claimed. 
	Applicant also argues on page 6 of the Remarks that after modifying a zeolite structure with the method of Chang, no base would remain in the zeolitic structure.
In response, there is no requirement in the claims that there is any base in the structure. The claims merely require adding the base during formulation, which as noted above is explained in the specification to be adding it to the zeotype, to the binder, or to both. It does not say anywhere in the specification or claims that the base must still be present after any further processing, and the claim language is “comprising” and thus could include additional steps which may remove part or all of the base. 
	Applicant additionally argues on page 6 of the Remarks that there is no description in Loveless or Cheng that is related to incorporating an organic base into the 
	In response, as explained above, this is not what is required in claim 1. Claim 1 merely requires that the base be added at some point during the making of a zeotype and binder mixture catalyst, but does not require that it is added to the mixture itself. This is also clear from dependent claim 22 which states that the base is added to the zeotype, or to the binder, or both, rather than being added to the mixture. Thus, any argument that Loveless in view of Cheng does not teach adding the base to the mixture is moot, as this is not claimed.
	Applicant further argues that even if Loveless and Cheng were combined, the result would be to follow the method of Cheng which includes washing, and thus there is not teaching or suggestion that the base should be present in the formulation mixture that contains both zeotype and binder. 
	In response, as above, the presence of the base is not required in the mixture, but merely that the base is added at some point after forming the zeolite and before using the zeolite and binder together as a catalyst (pre-grant publication paragraph [0021]). Thus, Loveless and Cheng still are considered to teach the claimed invention, where base is added to a zeolite before forming the catalyst comprising the zeolite and a binder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites “tetraethyl ammonium hydroxide” and “a quaternary ammonium base”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a quaternary ammonium base”, and the claim also recites “tetraethyl ammonium hydroxide” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of examination, the broader range will be considered in full, including the tetraethyl ammonium hydroxide.
	With regard to claims 4-11, 21, and 22, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Loveless et al. (US 2015/0175897) in view of Cheng et al. (US 2018/0185827).
With regard to claims 1, 4, 6, 7, and 11, Loveless teaches a method for conversion of methanol to olefins and aromatics (paragraph [0002]) comprising exposing a feed comprising methanol to a conversion catalyst (paragraphs [0051]-[0052]). Loveless teaches that the catalyst comprises ZSM-48 (paragraph [0029]) which can be bound with an alumina binder (instant claims 6 and 7) having a surface area of about 200 m2/g or less (paragraph [0048]) where the binder is included in an amount of 1 to 90 wt% (paragraph [0046]). These are within the ranges of 250 m2/g or less and 200 m2/g or less of instant claims 1 and 4, and within the range of 1 to 90 wt% binder of instant claim 1. Loveless also teaches that the conditions for the oxygenate conversion are a pressure of 100 kPa to about 2000 kPa, a WHSV of about 1 to about 10 hr-1 (paragraph [0053]) and a temperature of about 250-450°C (paragraph [0054]). These are within the ranges of 230-550°C, 70 kPa to 2800 kPa, and 0.1 to 10 hr-1 of instant claim 1.
Loveless does not explicitly teach that the catalyst is formulated with an organic base during formulation. 
Cheng teaches a process for preparing a zeolitic material useful as a catalyst (paragraph [0002]) where the process comprises contacting a parent zeolitic material with a basic aqueous solution (paragraph [0038]). Cheng further teaches that the zeolite is preferably ZSM-48 (paragraph [0034]), and that the base can preferably a tetraalkylammonium hydroxide (quaternary ammonium base) (paragraph [0071]). Cheng further teaches that the process provides a zeolite with unique properties (paragraph [0067]) which can have improved catalytic properties (paragraph [0174]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a ZSM-48 treated with a tetraalkylammonium hydroxide as taught by Cheng as the ZSM-48 zeolite of Loveless, because Loveless and Cheng each teach a catalyst which is ZSM-48, and Cheng teaches that the modified ZSM-48 has unique properties and improved catalytic properties (paragraphs [0067], [0174]).
	Loveless in view of Cheng does not specifically teach the amount of organic base which is added to the ZSM-48 catalyst. However, Cheng teaches adding the base solution to the zeolite for different times (paragraph [0134]). Thus, one of ordinary skill in the art would reasonably conclude that the amount of organic base added to the zeolite can be varied by varying the amount of time the organic base is in contact with the catalyst. As such, the amount of weak base is a result effective variable, and can be optimized. Therefore, while Loveless in view of Cheng does not specifically teach that the amount of weak base is 1.5 to 5 wt% or 2 to 5 wt% as in instant claims 1 and 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an amount of 1.5 to 5 wt% or 2 to 5 wt% to formulate the catalyst, because Loveless in view of Cheng teaches using different time frames for the organic base, thus implying different amounts are added, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claim 5, Loveless does not specifically teach the median particle size of the binder. However, changes in size and/or shape of an ingredient are prima facie obvious, absent any evidence of criticality of the claimed size/shape. See MPEP 2144(IV)A-B. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the binder into a particles having a media particle size of 20 µm or more, as claimed, because it is obvious to change the size and/or shape of a component, absent any evidence of the criticality of the median particle size diameter as claimed.
With regard to claim 8, Loveless teaches that the feed is substantially methanol (defined as 90 wt% of more methanol) and that feeds which include other components include olefins, aromatics, and mixtures thereof (paragraph [0051]). This is within the range of 90 wt% or more of instant claim 8 and meets the limitation of iii).
With regard to claim 9, Loveless teaches that the product includes gasoline (paragraph [0057]), which a C5+ product having an octane rating. While Loveless in view of Cheng does not specifically teach the octane rating of the gasoline, because Loveless in view of Cheng teaches the same oxygenate conversion process comprising a similar catalyst formed with a similar binder and a similar weak base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the process of Loveless in view of Cheng would produce similar results, including a similar octane rating of 80 or more, as claimed, absent any evidence to the contrary. 
	With regard to claim 10, Loveless teaches that the catalyst comprises 0.1 wt% to 2 wt% transition metal (paragraph [0036]). This is within the range of 0.1 to 3 wt% of instant claim 10.
With regard to claims 21 and 22, Cheng teaches treating the ZSM-48 catalyst with the organic base (paragraph [0068]) and Loveless teaches mixing zeolite particles with a binder for extrusion (paragraph [0048]). Thus, Loveless in view of Cheng teaches that the organic base is added to the zeotype prior to extrusion, as claimed in instant claims 21 and 22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772